DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 11/3/21, all requested changes to the claims have been entered.  Claims 19-38 were previously pending.  Claim 19 has been cancelled.  Claims 20-38 are currently pending.  The cancellation of claim 19 and other amendments made have resolved the pending prior art rejections as well as previously noted pending issues with priority benefit, both of which are herein withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 11/18/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of USPN 10,311,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the pending double patenting rejections are herein withdrawn.

Allowable Subject Matter
Claims 20-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665